        THE FOLLOWING ORDER
        IS APPROVED AND ENTERED
        AS THE ORDER OF THIS COURT:

        DATED: December 17, 2018
                                                               Brett H. Ludwig
                                                               United States Bankruptcy Judge

                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN

IN RE:      Mary E. Lee,                                        Case No. 18−29606−bhl
                                 Debtor.                        Chapter 13

                         ORDER DIRECTING PARTIES TO ENGAGE IN
                          MORTGAGE MODIFICATION MEDIATION
                                  USING DMM PORTAL

    No objections have been filed and sustained to the motion of the above−named debtor
(the "Debtor") to enter the Mortgage Modification Mediation ("MMM") Program with
PROF−2013−S3 Legal Title Trust IV, by U.S. Bank, its successors, assigns and servicing agents
(the "mortgage creditor"), and IT IS THEREFORE ORDERED:

       1.      Within 7 days of entry of this Order, the Debtor's counsel will submit the mortgage
               creditor's required loan modification documents (the "Documents") by filing the
               Documents with the DMM Loss Mitigation Web Portal (the "Portal").¹ Counsel for
               the Debtor will pay directly to the Portal the sum of $40. The Portal fee is
               nonrefundable.

       2.      Upon completion of delivery of the Documents through the Portal, the Debtor will
               file with the Court a "Certification of Readiness for Mediation."

       3.      Promptly after filing of the Certification of Readiness for Mediation, the Clerk will
               select a mediator from this Court's list of approved mediators, and notify the parties
               and the Mediator of the appointment.

       4.      The mortgage creditor will receive documents via the Portal.
       5.      Promptly after receiving the notice of appointment, the Mediator will contact the
               parties and schedule the mediation session. The Mediator and the parties may agree

____________________________________________

¹ Questions about registration for the Portal or posting of the required Documents can be directed to DMM Support at
1−800−481−1013 or support@defaultmitigation.com.



                      Case 18-29606-bhl        Doc 24      Filed 12/17/18       Page 1 of 3
      to conduct one or more telephone conferences prior to the in−person mediation
      session and up to two telephone conferences after the in−person mediation session.

6.    The mediation session may include the negotiation of a modification of the Debtor's
      mortgage loan, whether by new payment terms, reduction or forgiveness of
      principal, interest, escrow shortage, advanced costs (e.g. real estate tax advance),
      surrender or sale of the mortgaged property or otherwise. Disputes concerning the
      amount of the mortgage creditor's claim, application of payments, and standing of
      the mortgage creditor to seek foreclosure are not included in the MMM Program.

7.    No later than 14 days after appointment of the Mediator, the Debtor and the
      mortgage creditor will pay, directly to the Mediator, the sum of $200 each. The
      Debtor's personal check will not be accepted, but the Debtor's attorney's check will
      be acceptable. The mediator is not required to perform any services or analysis until
      the fee has been received. The mediation fee is nonrefundable.

8.    The mortgage creditor will designate a representative with knowledge of all of the
      mortgage creditor's loss mitigation programs with either full authority to make a
      final decision on the modification or access to an underwriter with full authority to
      make a final decision on the modification. The representative will continuously
      attend all scheduled mediation sessions by telephone or video conference. The
      mortgage creditor's attorney is expected to appear in person or by video conference
      at the mediation session.

9.    All statements made by the parties, attorneys and other participants at or associated
      with the mediation shall be privileged and not reported, recorded or placed into
      evidence, made known to the Court or construed for any purposes as an admission.
      No party shall be bound by any statement made or action taken at the mediation
      conference unless an agreement is reached. The mediator will keep confidential all
      statements made at the mediation, and will report to the Court only the results of the
      mediation.

10.   The automatic stay is modified, to the extent necessary, to permit the mortgage
      creditor to request information, evaluate and analyze the Debtor's financial situation,
      participate in the mortgage modification process and negotiate, offer and enter into
      any loan modification terms.

11.   The Debtor will comply with all payment terms in the Motion to Participate in the
      MMM Program. Failure to comply with payment terms may result in relief from
      the automatic stay being granted to the mortgage creditor. The Debtor's
      compliance with all payment terms in the Motion to Participate and good faith
      efforts to provide required documents will constitute a defense to the mortgage
      creditor's Motion for Relief from Stay.

12.   All parties are directed to comply with the express terms of this Order and to engage
      in the mediation process in good faith, including, without limitation, communicating
      with one another through the Portal with regard to any missing or additional
      documentation needed and providing the requested documentation through the Portal
      in a timely manner.




           Case 18-29606-bhl     Doc 24    Filed 12/17/18     Page 2 of 3
13.   Unless the parties expressly agree in writing, the mediation sessions will conclude
      no later than 60 days after the date of the Notice of Appointment of Mediator. The
      Mediator will file a Report of Mediation no later than 7 days after the conclusion of
      the final mediation session. If neither a written extension nor the Report is filed
      within 75 days from date of the Notice, the Mediator's appointment will be
      terminated and the MMM Program will be deemed concluded in this case.

14.   The Debtor and the mortgage creditor are directed to promptly take all necessary and
      appropriate actions to formalize the modification, including filing an amendment to
      or withdrawal of the mortgage creditor's claim, and/or filing a modified plan.



                                              #####




           Case 18-29606-bhl     Doc 24    Filed 12/17/18    Page 3 of 3
